Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/15/2021 has been placed in record and considered by the examiner.

Allowable Subject Matter
Claims 1-5 and 7-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 1-5 and 7-22 are allowed since certain key features of the claimed invention are not taught or fairly suggested by prior art.
Referring to claim 1, the prior art of record teaches a computerized method.  The prior art of record, however, does not teach, disclose or suggest the claimed limitations of (in combination with all other limitations in the claim), “A computerized method, performed by a computing system having one or more hardware computer processors and one or more non-transitory computer readable storage device storing software instructions executable by the computing system to perform the computerized method comprising:
determining a head pose of a user associated with a wearable display device;
determining a cursor screen position at a first distance from the wearable display device;
determining a cursor plane position at a second distance from the wearable display device, the second distance representing a maximum distance;
determining a two-dimensional position on the cursor screen, wherein the two- dimensional position on the cursor screen is a default two-dimensional position;
determining a one-dimensional position defined by at least one of the cursor plane or a mesh; and 
displaying a virtual object to the user at a three-dimensional position comprised of the two-dimensional position and the one-dimensional position.”.
Referring to claim 13, the prior art of record teaches a computerized method.  The prior art of record, however, does not teach, disclose or suggest the claimed limitations of (in combination with all other limitations in the claim), “A computerized method, performed by a computing system having one or more hardware computer processors and one or more non-transitory computer readable storage device storing software instructions executable by the computing system to perform the computerized method comprising:
determining a head pose of a wearable headset;
determining a two-dimensional position based at least on a detected interaction between a contactor operated by the user and a touch sensitive surface of an input device;
receiving a range status indicating whether the contactor is within a predetermined distance of the touch sensitive surface;
receiving a pressure status indicating a pressure of the contactor on the touch sensitive surface;
determining a three-dimensional position within an augmented reality environment that includes one or more virtual objects and one or more real-world objects;
determining a two-dimensional position on a cursor screen;
determining a one-dimensional position on a cursor plane or a mesh associated with one of the virtual objects or real-world objects;
identifying an intersection of the determined one-dimensional position within the augmented reality environment where an axis orthogonal to the determined two- dimensional position on the cursor screen intersects the cursor plane or the mesh associated with one of the virtual objects or real-world objects;
determining an updated three-dimensional position within the augmented reality environment; and
displaying a virtual object at the updated three-dimensional position within the augmented reality environment to the user in the wearable headset.”.
Referring to claim 21, the prior art of record teaches a computerized method.  The prior art of record, however, does not teach, disclose or suggest the claimed limitations of (in combination with all other limitations in the claim), “A computerized method, performed by a computing system having one or more hardware computer processors and one or more non-transitory computer readable storage device storing software instructions executable by the computing system to perform the computerized method comprising:
determining a head pose of a user associated with a wearable display device, wherein the head pose of the user determines a view frustum;
determining a cursor screen position at a first distance from the wearable display device;
determining a cursor plane position at a second distance from the wearable display device, the second distance representing a maximum distance,
wherein the cursor screen is positioned closer to the wearable display device than to the cursor plane, and wherein the cursor screen bisects the view frustum;
determining a two-dimensional position on the cursor screen;
determining a one-dimensional position defined by at least one of the cursor plane or a mesh; and 
displaying a virtual object to the user at a three-dimensional position comprised of the two-dimensional position and the one-dimensional position.”.
Referring to claim 22, the prior art of record teaches a computerized method.  The prior art of record, however, does not teach, disclose or suggest the claimed limitations of (in combination with all other limitations in the claim), “A computerized method, performed by a computing system having one or more hardware computer processors and one or more non-transitory computer readable storage device storing software instructions executable by the computing system to perform the computerized method comprising: 
determining a head pose of a user associated with a wearable display device; determining a cursor screen position at a first distance from the wearable display device;
determining a cursor plane position at a second distance from the wearable display device, the second distance representing a maximum distance; 
determining a two-dimensional position on the cursor screen; 
determining a one-dimensional position defined by at least one of the cursor plane or a mesh, wherein the one-dimensional position is further defined by a first intersection of a ray cast orthogonal from a head pose origin associated with a position and a rotation; and 
displaying a virtual object to the user at a three-dimensional position comprised of the two-dimensional position and the one-dimensional position.”.
Referring to claims 2-5, 8-12, and 14-20 are allowable based upon dependent on independent claims 1 and 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D AU whose telephone number is (571)272-5948. The examiner can normally be reached M-F. General 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT D AU/Examiner, Art Unit 2624                                                                                                                                                                                                        
/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624